MINISTÈRE DE L'ENVIRONNEMENT REPUBLIQUE DU CAMEROUN
ET DES FORETS PAIX TRAVAIL-PATRIE

CONVENTION PROVISOIRE D'EXPLOITATION
F n° 0491 JcPEMINEF AB du D 2 OCT. 2002

$
a

En application des dispositions de la loi n°94/01 du 20 Janvier portant
Régime des Forêts, de la Faune et de la Pêche, du décret n°95/531/PM du 23
Août 1995 fixant les modalités d'application du régime des Forêts de la
décision n°0222/A/MINEF du 25 mai 2001 fixant les procédures d'élaboration,
d'approbation, de suivi et de contrôle de la mise en oeuvre des plans
d'aménagement des forêts de production du Damaine Forestier Permanent
une Convention Provisoire d'Exploitation d'une concession forestière est
passée entre :

Le Gouvernement de la République du Cameroun représentée par le
Ministre Chargé des Forêts,

d'une part,
ET

La Compagnie Forestière de Kribi (CFK), BP 1616 Douala représentée
par Christian Guy Bertein.

en qualité de DIRECTEUR GENERAL.
D'autre part,
Il a été convenu ce qui suit :
Article 1er : DISPOSITIONS GENERALES

al (1) : La présente Convention Provisoire d'Exploitation définit les
conditions d'obtention d'une Convention Définitive d'Exploitation, et confère au
concessionnaire le droit d'obtenir annuellement, pendant la durée de la

convention proviscire, une autorisation pour exploiter une assiette de coupe
d'une superficie maximale fixée par les textes en vigueur.

[

|
a (2) : La présente Convention Provisoire d'Exploitation s'exerce sur un
territoire de 51204 ha dans le Domaine Forestier Permanent désigné comme
étant la concession forestière n°1063 et dont les limites sont fixées par celles
de Unité Forestière d'Aménagement n°09.013 tel que décrit dans le plan de
localisation en annexe.

Article 2 : DUREE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de
trois (03) ans non renouvelable.

Article 3 : CONDITIONS D'EXPLOITATION L

' - | ” .

La présente Convention Provisoire d'Exploitation est assortie d’un cahier des
charges qui comprend les clauses générales et les clauses particulières que
le concessionnaire s'engage à exécuter.

Atticle 4 : Pour prétendre jouir du droit d'exploiter la concession forestière
qui lui est attribuée, le concessionnaire s'engage à y effectuer à ses frais,
conformément aux normes en vigueur, et sous le contrôle technique de
l'Administration chargée des Forêts, les travaux ci-après :

- la matérialisation des limites de la concession et des assiettes de
coupes annuelles ;

- l'inventaire d'aménagement ;

- l'élaboration du plan d'aménagement ;

- l'établissement d'un premier plan de gestion quinqueninal ;

- l'élaboration du plan d'opération de la première année du plan de
gestion ;

- l'inventaire annuel d'exploitation sur les superficies à couvrir chaque
année ;
- le cas échéant, la construction d'une unité de transformation des bois
issus de la concession, dans la région d'exploitation tel que défini dans
le cahier des charges, ou l'équipement éventuel d’une unité existante ;

Article 5 : Le concessionnaire s'engage au cas où il n’est pas propriétaire
d'une unité de transformation à justifier par un contrat notarié l'existence d'un
partenariat avec un industriel de son choix, en vue de la transformation des
bois issus de la concession selon les modalités détaillées par le contrat de
partenariat et conformément à la législation en vigueur.

4

ES

Article 6 : DISPOSITIONS SUR L'AMENAGEMENT

al (1) : L'inventaire d'aménagement doit être réalisé selon les normes en
vigueur en république du cameroun

Les résultats de l'inventaires d'aménagement doivent être approuvés
préalablement à l'élaboration du plan d'aménagement, par l'Administration
chargée des forêts qui délivre à cet effet au concessionnaire une attestation
de conformité. nr

‘al (2) :Le contrôle de l'inventaire d'aräénagement contrairement à
l'inventaire annuel d'exploitation se fait au fur êt à mesure que sont effectués
les travaux, notamment dès l'ouverture des deux premiers layons

al (3) : Le plan de sondage de l'inventaire d'aménagement doit être
déposé à la Direction des Forêts au moins trente (30) jours avant le début des
travaux. La Direction des Forêts dispose de 30 jours pour délivrer une
attestation de conformité et passé ce délai, le concessionnaire est réputé
tacitement détenteur de ladite attestation.

al (4) : La vérification des travaux d'inventaire se fait dès l'ouverture du 2e
layon, conformément aux normes de vérification des travaux d'inventaire
d'aménagement.

A la fin des travaux de terrain, le concessionnaire transmet à la DF/SDIAF,
le rapport d'inventaire et une disquette contenant la totalité des données
saisies. La DF/SDIAF dispose de 45 jours pour délivrer une attestation de
conformité des travaux d'inventaire d'aménagement et du rapport d'inventaire
ou pour informer le concessionnaire des corrections à apporter ou des
travaux à recommencer.

al (5) : Toutes les contre-expertises, à réaliser par l'Administration chargée
des Forêts, s'effectuent aux frais du concessionnaire qui encourt des
sanctions en cas de fausses déclarations.

al (6): Le plan d'aménagement est réalisé conformément aux procédures
d'élaboration et d'approbation adoptées et publiées par le Ministère de
l'Environnement et des Forêts et aux documents techniques et normatifs
auxquels les dites procédures font référence.

al (7) : Le plan d'aménagement doit être assorti du premier plan de
gestion quinquennal et du plan d'opération de la première année du plan de
gestion.

al (8) : Le plan d'aménagement doit être terminé et déposé à
l'Administration forestière au moins six (6) mois avant la fin de la présente
convention provisoire.

Article 7 : DISPOSITIONS SUR L'EXPLOITATION

al (1) Le concessionnaire est tenu, à chaque année, de déposer à
l'Admnistration chargée des Forêts, une demande d'assiette annuelle de
coupe et les résultats de l'inventaire d'exploitation pour cette assiette, qui ne -
peut excéder la superficie maximale fixée par les textes en vigueur.
L'attribution de la deuxième et troisième assiette de coupe sont conditionnées
respectivement par l’effectivité des travaux d'inventaire d'aménagement et
par le dépôt pour approbation du projet de plan d'aménagement. :

en

‘ al (2): L'inventaire d'exploitation doit être réalisé en conformité avec les +

normes en viguer et en déitombrant les tiges par classes de 10 cm de

diamètre. ï . +

al (3) : Le concessionnaire est tenu de matérialiser et de respecter les
limites de chaque assiette de coupe annuelle, de respecter les diamètres
minima d'exploitation, de tenir à jour les carnets de chantier et les lettres de
voiture, sans préjudice de l'application de toutes les autres obligations
découlant de la réglementation en vigueur et des clauses particulières du
cahier des charges.

al (4): Le concessionnaire est tenu de déposer chaque année à
l'Administration chargée des Forêts, un rapport annuel d'intervention
forestière Un mois après la fin de l'exercice et, le rapport annuel d'opération
de la société forestière au plus tard trois mois après la fin de l'année
financière.

al (5): Le concessionnaire est tenu de payer l'ensemble des charges
fiscales conformément à la législation en vigueur.

Article 8 : La signature de la présente convention est subordonnée à la
production d'une pièce attestant la constitution par le concessionnaire, auprès
du Trésor Public, du cautionnement prévu à l'article 69 de la loi portant
Régime des Forêts, de la Faune et de la Pêche.

Article 9 : L'exécution intégrale des obligations prévues à la présente
convention donne lieu à la délivrance par le Ministre Chargé des Forêts,
d'une attestation de conformité aux clauses de la Convention Provisoire
d'Exploitation en vue de l'obtention d'une Convention Définitive d'Exploitation.

Article 10 : al (1): L'inexécution des obligations de la présente convention
entraîne au terme de sa période de validité, son annulation pure et simple.

2) Toutefois, le Ministre Chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités düment constatées
par une commission d'experts techniques désignée à cet effet, notamment le
dépassement des limites des assiettes de coupe autorisées chaque année à
l'exploitation, ou le non-paiement de l'ensemble des charges fiscales visées à
l'article 7 alinéa 5 ci-dessus.

+
Article 11 : ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire déclare avoir
pris connaissance de toutes les clauses et conditions de la convention provisoire incluant
son cahier des charges et l'annexe sur la localisation de la concession qui en font partie
intégrante et déclare en accepter sans réserve toutes les dispositions.

Article 12 : Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention Provisoire d'Exploitation qui prend effet à compter de la date signature./-

$ Fait à Haoude 1.0 2 OCT. 2002
LU ET APPROUVE Es

L l

POUR LA COMPAGNIE FORESTIERE DE KRIBI (CFK)

LE REPRESENTANT DE LA SOCIETE LE MINISTRE DE L'ENVIRONNEMENT

Christian Guy Bertein

COMRAGNIE FOR
D

E KRIBI
- CFrK

TEL 42 32-68

PR

x
ANNEXE 1 de la Convention Provisoire
PLAN DE LOCALISATION DE LA CONCESSION

Fr
}

CONCESSION FORESTIERE 1063

CONCESSIONNAIRE : COMPAGNIE FORESTIERE DE KRIBI(CFK)

MINISTERE DE L'ENVIRONNEMENT REPUBLIQUE DU CAMEROUN
ET DES FORETS PAIX TRAVAIL-PATRIE

ANNEXE 2 de la Convention Provisoire : CAHIER DES CHARGES
CONCESSION FORESTIERE N° 1063

TITULAIRE DE LA CONCESSION FORESTIERE

Nom : COMPAGNIE FORESTIERE DE KRIBI (CFK) | &
Adresse : B.P 1616 Doüala-Cameroun ‘
Téléphone : 3423268 ÿ L

Fax : 3423369 Ÿ
SUPERFICIE bE LA CONCESSION FORESTIERE :51204 ha

SITUATION DE LA CONCESSION FORESTIERE

Province : SUD

Département : DIJA et LOBO

Arrondissement : SANGMELIMA, MVANGAN et OVENG
Commune : SANGMELIMA, MVANGAN et OVENG

DATE LIMITE DE VALIDITE : 3 ans à compter de la signature de la Convention Provisoire
: d'Exploitation.

Le présent cahier des charges comporte des clauses générales et des clauses particulières. Les
‘clauses générales concement les prescriptions techniques en matière d'exploitation forestière. Les
clauses particulières indiquent les obligations de l'exploitant en matière financière, de transformation de
-bois et de réalisation d'oeuvres sociales.
A- CLAUSES GENERALES : -

| Article 1er : L'exploitation forestière ne doit rapporter aucune entrave à l'exercice des droits d'usage des
villageois.

Article 2 : Le diamètre minimum d'exploitation est fixé par essence suivant le tableau ci-après :

Essence
Nom Commercial

CATEGORIE |
Acajou à grande folioles Khaya grandifoliola + *
Khaya anthotheca
Acajou de bassam 1103 Ngallon Khaya ivorensis 80
Aiélé/abel 1201 Abel Cerium schweinfurthii 80
Ayous/obéché/Samba 1211 Samba/Ayaus Trplochyton scleroxylon 80
Bünga + 1348 | Akondok Nauclea diderrichi x 80
Bossé clairg 1107 Ebegbemva Guarea cedrata  } 80
Bassé foncd #108 | Mboïon Gueres thompsani 80
Bubinga rose 1109 Essingang Guibourtia tessmanni 80
Bubinga rouge 4110 | Oveng Ossé Guibouria demeusei 80
Essence Nom Code Nom vernaculaire Nom scientifique Dme
Commercia abattage (cm)

CATEGORIE ! (suite)

80
80

Dabéma/Atui 1214 Atui Piptadeniastrum africanum

DibétoulBibolo nat Bibolo Lovoa trichiloides
—

Doussié/bella "1680 Mbanga Campo Atzelia bella

Doussié 1112 Mbanga afum Afzelia pachytoba

blanc/Pachytoba

Doussié rouge 1113 Mbanga Afzelia bipindensis

Doussie Sanaga 2102 Mbanga Sanaga _Afzelia aficana

Kossipo 1118 Atom assié Entandrphragma candellei 80

Okoumé 1125 Okoumé Aucoumea kiaineana

Ovengnkol 1126 Ovengkol Guibourta ehié

Asseng assié

Entadrophragma ulle

Entandrophragma utile
Tiama Congo 1136 Ebéba Congo Entadrophragma angolense 80
Zngana 1246 Amuk/Zingana/Alen élé | Entandrophragma congolense 80
CATEGORIE Il
Abura 1411 Elolem Miragna stipulosa 60

£
;
$

_
d

CATEGORIE Il

AkoA/Aba

Andoung brun

1310

CATEGORIE |
Acajau à grande folioles 1101 Dalehi Khaya grandifoliola 80
Acajou blanc 1102 Mangoma Khaya anthotheca 80 7
Acajou de bassam 1103 Ngollon Khaya ivorensis 80
Aiélé/abel 1201 Abel Carium schweinfurthii 80
Ayous/obéché/Samba 1211 Samba/Ayous Triplochyton scleroxylon 80
Biinga 4318 | Akondok + | Nauclea did 80
Bossé clair 1107 Ebegbemva + | Guarea cedrata 80
Bossé foncé 1108 Mbollon ° Guerea thompsoni 80
| us ss
Bubinga rose 1109 .| Essingang Guibourtia tessmanni 80
Bubinga rouge 1110 | OvengOscé Gubourta demeusei 80
Essence Nom Code Nom vernaculaire Nom scientifique Dime
Commercial abattage (cm)
CATEGORIE | (suite)
Dabéme/Atui 1214 Atui Piptadeniastum africanum 80
Dibétou/Bibolo 111 Bibolo Lovoa trichiloides 80
Doussié/bella 1680 Mbanga Campo Afzelia bella 80
Doussié 1112 Mbanga afum Afzelia pachyloba 80
blanc/Pachyloba
Doussié rouge 1113 Mbanga Afzelia bipindensis 80
Doussie Sanaga 2102 Mbanga Sanaga Afzelia africana 80
Kossipo 1118 Alom assié Entandrphragma candellei 80
Okoumé 1125 Okoumé Aucoumea klaineana | 80
Guïbourtia ehié 80
1130 Asseng assié Entadrophragma utile 80
Tiema 1135 Ebéba Entandrophragma utile 80
Tiama Congo 1136 Ebéba Congo Entadrophragma angolense 80
Zngana 1246 Amuk/Zingana/Alen él | Entandrophragma congolense 80

Mitragina-stipulosa

Monopetalanthus microphylus .

Abam fusil sans poils

Monopetalanthus letestui

Aningeria altissima

Faro mezili

Frake/imba

Osse/Ossel Abang

Abam fusil à poils Aningeria robusta 60
+—

Avodiré 1209 Assema Turreaenthus aficanus 60
Azobé/bongossi lis | Bangossi/Okoga Lophira alata 60
Bahia 1317 Elolom à poils Mitagina 60
Bété/Mansonia 1106 y» Nkoul/Nkul Mansonia altissima #0
Olon Fagara heitzii 0
ans 3 Ÿ
Ebé/Enée Cordia platythyrsa 60

Morus mesozygia

1216 Ekop ribi Tetraberinia 60
Paka/Essingang Copaiïfera mildbraediü 60 |
N'sou Danielle ogea 60

Daniele klaineï

Terninalia superba

Gombé/Ekop ngombé

Longhi/Abam 1228
Lotofa/Nkanang 1229

“feuilles: .

rouges

Ekombem feuilles

Lidia Terminalia ivorensis 60

1221 Ekop ngombé Didelotia letouzeyi 60

1346 Eteng Pycnanthus angolensis 60

Kapokier/bambax 1348 Essodom Bombax buonopozense 60
1226 Efok ayous grandes Pterygoia macrocarpa 60

Gilbertiodendron dewvrei

Esseng pelites feuilles Parkia bicalor

Gambeya africana, Gambeya spp

L__—_—
Sterculiz rhinopetala

Miama

Calpocalyx heïtzi

===

Asila omang

Bodioa

Asila omang

Noudougou

Essence Code Nom vernaculaire Nom scientifique Dmel
Nom Commercial abattage $ cm)
—— — "à" — ————
CATEGORIE II] ÿ
EE —————_—— _
Abal/Abhg/Essia 1301 Abing Petersianthus acopaqus 50
‘Ako WlAba Antiaris wehwitchi
Albizia/Ouochi Angoyemé/Ndoya | Albizia zygia
Desbordesia glaucescens
Alumbi 1203 Ekop blanc/man Jubermardia sertii 50
ékop
Amvout/Ekong 1419 Ekong/abut Trchoscypha acuminata,T. 50
Arborea
Andok * 1312 Boubwé/Mbouboui | lvingia gabonensis 50
Angalé/Ovoga 1361 Angalé Poga oleosa 50
Angueuk Ongokea gore 50
Asila koufanÿKioro Asila koufani Maranthes chrysophylla 50
TT
1316 Maranthes inemis 50

Dacryodes macrophylla
Anopysis klaineana

Dambala |

Diana/Celtis/Odou

Diana parallèle

Ebiara Edéa/Abem
Edéa

Discoglyprèmna caloneura 50

1322 Odou vrai Celis testamnnii, celtis spp 50
D PR

1323 Odou Celtis adolf-friderici 50

Odou parallèle

Nom adjap élang

Abem yoko

Abem Edéa

Scorodopheus zenkeri

Berinia grandiflora
Berlinia bracteosa

Tieghmella africana 50

Coelocaryon

Essesang
Esson
Evino/Ævoula

Alstonie bonneï

Alstonia congensis

Albizia gabemima

Ricinodendron heudeloti

u
Esson/Goundou Stemonocoleus micranthus 50

50

50

5
|

50

Vitex grandifolia

Eveuss/Ngon 1336 Klainedoxa gabonensis
Eveuss à petites feuilles | 1337 Obangon $ Klainedoxa microphyla
Eyek 1231 Eyek

Eribroma obogum

Eyong 1218 Eyong :
Fromager/ceiba 1344 | Doum Ceïba pentandra 50
A LL

] Pachyelasma tessmanni 50 |
LL |"

Oélang/Yungu
Omang bikodok

Onzabil/Angongui

Lantandza/Evourous 1345 Evourous Albizia feruginea 50
Kanda 1533 Kanda Beïschmiedia anacardioides
Kanda/ovan 1360 Kanda/zoulé Beilschmiedia obscura
Kondrot/Ovounga Ovounga Radognaphalon brevicuspe
Kotibe Nesogordonia paverifera 50
——|
KumbÿEkoa 1458 Ekoa Lanneawelwitschii 50
——
Landa 1350 Landa Eryihroxyium manni 50
latE dj 1351 Edÿil Amphimas ferugineus 50
Lat parallèle 1352 Nom edjil Amphimas pterocarpaides 50
Membodé/amouk 1230 Amouk Detarium macrocarpum 50
Moambé 1468 Mio Enanba chlorantha 50
Mutondo/Funtumia 1471 Ndamba/Ngon Funtumia elastica, F. Africana 50
ndamba
Niové 1238 M'bonda Staudtia kamerunensis 50
Obotn/Abotzok 1240 Abotzok Mammea africana 50
Ohia Celtis mildbraedlii 50
Drypetes gossweileri, D. reussi | 50

Maranthes gabonensis

Antrocaryon klaineanum 50
ü

Essence il Nom scientifique
Nom commercial

Dacryodes buetfneri
Nom nsas Swarizia fistuloides

Assam vrai Uapaca guineensis

Erythropleum ivorense
Erythropleum suaveolens

Ce diamètre est pris à 1,30 m du sol ou immédiatement au-dessus des contrets.
Article 3 : L'exploitant forestier doit inscrire à la peinture

1 - Sur chaque souche après abattage : le numéro et la ligne du carnet de chantier ;

2- Sur chaque bille : le numéro et la ligne du carnet de chantier de même que le numéro
correspondant à la position de la bille par rapport à la souche en commençant par la

bille de pied,ainsi que le numéro de la concession et sa marque personnelle.

Tout nouveau tronçonnage de bille implique la reproduction du même numéro de position
suivi de la mention « bis » ou « ter » suivant le cas.

Aricle 4 : Toutes les étapes d'exploitation forestière et d'aménagement doivent être réalisées en
respectant les Normes d'intervention en milieu forestier.

Arficle 5 : L'usage du feu est interdit pour abattre des arbres.

Article 6 : L'abattage doit s'éffectuer de manière à occasionner le moins de bris possible
d'arbres voisins.

our Article 7 : Dans le cas où les voies Kéacueions de toute autre nature ouvertes par le titulaire ‘du Ki
RS ht. -d'une-vente-de-coupe croisent und 8 ique, celui-ci est tenu de maintenir les croisements en
parfait état de viabilité et de visibilité.

Aticle 8 : le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est rendue
nécessaire par le tracé des routes d'évacuation ou par la confection d'ouvrage d'art. S'il s'agit
d'abres marchands, ils sont portés au carnet de chantier après numérotage, mais ne donnent
pas lieu au paiement du prix de vente et de toutes taxes afférentes lorsqu'ils sont utilisées pour
la construction des ponts ou d'ouvrages relatifs aux routes forestières.

Ace 9 : Le concessionnaire est autorisé à couper tous bois légers nécessaires à l'équipement
en flotteurs de radeaux de bois lourds. Si ces équipements accessaires constituent des bois
marchands, ils sont soumis au paiement du prix de vente.

Aiicle 10 : Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles de la
concession et de chaque assiette de coupe annuelle.Les limites entre les UFA et les limites
entres les assiettes annuelles de coupe sont matérialisées par un layon de deux mètres de
large uù toute végétation herbacée, arbustive et liane est coupée au ras du sol et où tous les
arbres non protégés de moins de quinze (15) cm de diamètre sont abattus. En outre, l' ‘exploitant +
est tenu de marquer à la peinture les arbres situés sur le layon.

/ Atticle 11 : Pendant la durée de la convention provisoire, l'exploitation de la concession.se fait
par assiette de coupe d'une superficie maximale fixée par les textes en:vigl S
l'ouverture des limites tel décrit à l'article 10 ci-dessus, après l'inventaire systématique de tous
les arbres ayant atteint leur diamètre minimum d'exploitabilité et retranscription de ces
inventaires sur une carte au 1/5 000. Cette carte indique les voies d'évacuation à mettre en
place.

Le concessionnaire ne doit récolter que les arbres marqués lors de l'inventaire et qui sont
localisés sur la carte forestière au 1/5000è annexée au permis annuel d'intervention.

Atticle 12 : En matière de protection de l'environnement, le concessionnaire s'engage à mettre
en oeuvre au minimum les mesures suivantes, qui seront définies dans le plan d'aménagement

) Routes et pistes : L'emprise des routes d'évacuation, et ès densités des routes et
pistes seront réduites au maximum afin d'éviter des trouées importantes dans la forêt.

LT Ponts : ils seront construits de manière à ne pas change} les directions naturelles des
cours d’eau, afin de ne pas perturber l'alimentation en eau des populations, et d'éviter les Û
inondations permanentes qui sont préjudiciables à la survie des espèces d'arbres non

adaptées au milieu hydromorphe. .

(3) Technique d'exploitation : il s'agira de minimiser au maximum les dégâts causés par
les chutes d'arbres, notamment par une orientation adéquate lors de l'abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de
traitement du bois se fera sous stricte surveillance, dans le cadre des lois et règlements en
vigueur afin d'éviter la pollution des eaux et de la flore.

{5} Réduction de l'impact sur la faune sauvage : le concessionnaire s'engage à mettre à
la disposition de son personnel, au prix coûtant, des sources de protéines autres que la
viande de chasse. Toutes les activités liées à la chasse commerciale sont interdites dans le
cadre de l'explaitation forestière. Il s'agit notamment de la chasse elle-même, du
commerce de la viande, du transport par des véhicules de la société, et du commerce
d'armes ou de munitions. Le concessionnaire informera le personnel et appliquera un
régime disciplinaire strict à l'égard de tout agent contrevenant.

B - CLAUSES PARTICULIERES
Aräcle 13 : Charges financières
Ces charges sont fixées pour chaque année budgétaire par la loi des finances. Le paiement

desdites taxes se fait conformément à la réglementation en vigueur.
Les charges financière comprennent :

CHARGE FINANCIERE OÙ TAXE

La redevance forestière annuelle assise sur la Taux plancher fxé par la Loi de Finances (1.000

superficie FCFA/ha/an) plus l'offre additionnelle du titulaire
de 3600FCFA/ha/an =4600 FCFA/ha/an

La taxe d'abattage Fixé par la loi des Finances

La taxe d'exportation Fixé par la loi des Finances

Les frais de participation aux travaux
d'aménagement

Article 15 : OBLIGATIONS EN MATIERE DE TRANSFORMATION DU BOIS ET
D'INSTALLATION INDUSTRIELLE.

1) — Lieu d'implantation de l'usine ou des usines : Province du SUD
2) — Description sommaire des équipements installés : scierie complète comprenant :
—- pont roulant — scie de tête — scie de reprise — déligneuse multi lame — dosseuse de
récupération — ébouteuse — aspiration — mécanisation — salle d'affütage — engins de
manutention.
3) — Délai d'installation des équipements industriels : Fin 2003./-

H
3

+ +

277

Le Titulaire
de la concession provisoire

